Citation Nr: 0127763	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision in which 
the RO granted an increased rating from 10 to 30 percent for 
the veteran's service-connected PTSD.  The veteran, 
contending his claim merited a rating in excess of 30 
percent, filed a notice of disagreement in August 1998 and a 
statement of the case (SOC) was issued in October 1998.  The 
veteran submitted a substantive appeal in February 1999, with 
no hearing requested.  By rating decision of February 2000, 
the RO increased the veteran's evaluation, now deemed 50 
percent disabling.  The RO issued a supplemental SOC the same 
month.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by GAF 
scores, the lowest of which is 40; total occupational 
impairment is demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent for the 
veteran's service-connected PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (current 
version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411; 66 
Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Historically, in December 1993, the Board granted service 
connection for the veteran's PTSD.  By rating action of 
August 1994, the veteran's PTSD was evaluated as 10 percent 
disabling.  See 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 
(1996).

In August 1997, the veteran filed for an increased rating, 
contending his service-connected PTSD had increased in 
severity and warranted a higher rating.  The veteran also 
raised the matter of his condition rendering him 
unemployable.

Richmond VA Medical Center (VAMC) outpatient treatment 
reports, dated August to November 1997, confirmed diagnoses 
of PTSD and substance abuse, but provided no details 
regarding treatment.

A December 1997 letter from a staff psychiatrist of a state 
health facility was received by the RO in January 1998.  The 
psychiatrist indicated that he had evaluated the veteran and 
diagnosed him with PTSD, alcohol and cocaine dependence, and 
depressive disorder not otherwise specified (NOS).  The 
psychiatrist detailed the veteran's reported inability to 
complete community service work due to transportation 
problems and symptoms of his illness (depressed mood, lack of 
energy or desire to complete activities).  Another letter was 
received from L. King, M.D., who indicated that exercise-
induced asthma rendered the veteran unable to complete a 
community service project. 

A VA examination was provided in January 1998.  The veteran 
related that he was currently receiving treatment for alcohol 
and substance abuse at a state medical facility.  The veteran 
also reported homelessness, marital separation, employment 
termination, and bankruptcy since 1997.  In her report, the 
examiner indicated that the veteran experienced all of the 
following symptoms of PTSD according to the DSM-IV criteria:

He has intrusive thoughts and recurrent nightmares.  
He has flashbacks, intense physiological and 
psychological reactivity to cues that remind him of 
being in Vietnam.  He tries to avoid thoughts, 
feelings, conversations, and other activities 
associated with Vietnam . . .  He has marked 
diminished interest in participation in most 
activities, feels detached and mistrusting of 
others, has a restricted range of affect . . .  He 
has all the symptoms of increased arousal including 
difficulty concentrating, hypervigilance, and 
exaggerated startle.

The examiner also noted her findings upon examination:

He is calm and cooperative, and fairly goal-
directed and logical.  He denies any overt 
difficulties with lethal ideation presently but has 
had some in the past . . .  He does have some 
auditory hallucinations where he hears people sort 
of in general having a conversation, denies any 
command hallucinations or visual hallucinations

The examiner diagnosed chronic, severe PTSD; depressive 
disorder, NOS; and substance dependence in partial remission.  
The examiner indicated that the veteran's current dysfunction 
from PTSD demonstrated some impairment in reality testing, 
with major impairment in vocation and interpersonal areas, 
and reported the veteran's Global Assessment of Functioning 
(GAF) score as 40.  See American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition) (A GAF score is the examiner's judgment 
of the individual's overall level of functioning.  The GAF 
scale is between 1 and 100, with a higher score indicative of 
a higher level of functioning.  A GAF score of 40 denotes 
some impairment in reality testing or communication or major 
impairment in several areas, including work and family 
relations.).



By rating decision of April 1998, the RO increased the 
veteran's disability rating to 30 percent, effective August 
29, 1997.  The veteran filed a notice of disagreement in 
August 1998, and raised the claim that he was "individually 
unemployable directly due to PTSD."  

Subsequently, the veteran submitted a formal application for 
increased compensation based on unemployability in May 1999.  
He indicated that he had received treatment at a state mental 
health institution.  He identified Dr. E. Sholar, Dr. 
Waterman (of McGuire Hospital), and Dr. L. Scott, as treating 
physicians.  A copy of a notice of employment termination was 
attached.  The veteran stated that he lost three weeks at 
work due to asthma and depression.

A VA PTSD examination was conducted in July 1999.  The 
veteran reported that he was terminated from his employment 
for decreased functioning, and he received Social Security 
disability benefits for his psychiatric problems.  The 
veteran related that he was receiving psychiatric and 
substance abuse treatment.  The veteran's subjective symptoms 
were described in detail, as follows, in part:  

He does have . . . a passive death wish . . . .  He 
continues to display symptoms of PTSD including 
difficulty with sleep, nightmares, waking up with 
sweats, having difficulty [with] nightmares about 
three or four times a week averaging about five 
hours of sleep at night . . . .  He reports . . . 
flashbacks . . . avoids crowds. . . .  He continues 
to have low energy, low motivation, depression, and 
some mild auditory hallucinations.

Upon observation, the examiner noted that the veteran's 
affect and tone were somewhat saddened and depressed.  
Cognitive testing indicated that the veteran was oriented 
with no memory difficulty.  The veteran exhibited some 
impairment in reality testing.  The examiner diagnosed PTSD, 
chronic, moderate to severe, with a history of substance 
abuse (currently at low levels of abuse).  The examiner 
provided a GAF score of 40 to 45, within the past year, 
related only to his PTSD.  

In light of the January 1999 opinion of a VA general examiner 
that the veteran's primary liability was due to substance 
abuse, the above-mentioned psychiatric examiner reaffirmed 
her diagnosis in August 1999.  She concluded that the 
veteran's substance abuse was minimal and not sufficient to 
contribute to his overall dysfunction and disability.

II.  Analysis

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's PTSD.

The veteran and his representative contend that his service-
connected PTSD is more disabling than currently evaluated and 
warrants a rating in excess of 50 percent.  As the veteran 
and his representative have expressed general disagreement 
with the assignment of the rating, the Board construes the 
appeal as an appeal for the maximum benefits allowable by the 
rating criteria for PTSD.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The general rating formula for mental disorders under 38 
C.F.R. § 4.130, DC 9411, pertaining to PTSD, is as follows, 
in part:

Total occupational and social impairment, due to
such symptoms as: gross impairment in thought
processes or communication; persistent delusions
or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others;
intermittent inability to perform activities of
daily living (including maintenance of minimal
personal hygiene); disorientation to time or
place; memory loss for names of close relatives,
own occupation, or own 
name.......................100

Occupational and social impairment, with
deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due
to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine
activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or
depression affecting the ability to function
independently, appropriately and effectively;
impaired impulse control (such as unprovoked
irritability with periods of violence); spatial
disorientation; neglect of personal appearance and
hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike
setting); inability to establish and maintain
effective 
relationships...........................70

Occupational and social impairment with reduced
reliability and productivity due to such symptoms
as: flattened affect; circumstantial,
circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in
understanding complex commands; impairment of
short- and long-term memory (e.g., retention of
only highly learned material, forgetting to
complete tasks); impaired judgment; impaired

abstract thinking; disturbances of motivation and
mood; difficulty in establishing and maintaining
effective work and social 
relationships...........50

38 C.F.R. § 4.130, DC 9411 (2001).

Following a complete review of the claims folder, the Board 
finds an approximate balance of positive and negative 
evidence regarding total occupational and social impairment, 
the criteria for a 100 percent rating under DC 9411.  The 
veteran does not exhibit the symptomatology illustrated by 
the criteria, such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; and serious 
memory loss.  On the contrary, based on current examinations, 
the veteran has been described as cognitively oriented with 
only mild hallucinations.  However, the veteran has not 
sustained employment or marital relations, and demonstrates 
estrangement from others.  In addition, he has been assigned 
a GAF score of 40 based solely on his PTSD.  This 
substantiating evidence reflects near total occupational and 
social impairment.  As the evidence is in relative equipoise, 
the benefit-of-the-doubt doctrine applies.  The veteran is 
hereby granted an increased rating to 100 percent for 
service-connected PTSD.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 4.130, DC 9411.  

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).  The Board has considered the statutes pertaining to 
VA's duty to assist effective prior to the enactment of the 
Veterans Claims Assistance Act of 2000, and determines that 
the new law is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Regarding the applicability of the new law, the Board notes 
that further development was not warranted in this case, as 
the veteran's claim is granted the maximum rating allowed 
under applicable regulations.  A remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. at 430; Bernard 
v. Brown, 4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. 
App. at 546.  Further development and further expending of 
VA's resources is not warranted.


ORDER

An increased rating for PTSD, rated as 100 percent disabling, 
is granted, subject to the applicable criteria governing the 
payment of monetary benefits.


REMAND

The Board finds that further development is required as it 
regards the veteran's claim of entitlement to a total 
disability rating based on individual employability due to 
service connected disability (TDIU).  In August 1998, the 
veteran raised an informal TDIU claim.  A formal TDIU 
application was submitted to the RO in May 1999.  The RO 
denied the TDIU claim by rating action of February 2000.  
Subsequently, a statement filed on a VA Form 1-646 by an 
accredited representative objected to the denial of TDIU.  
The Board construes that such statement comprises a valid 
notice of disagreement.  As such, the Board has jurisdiction 
over the TDIU claim, and hereby remands the claim for 
preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 241 (when no RO action taken on claim for which there is 
a valid NOD, the appropriate remedy is remand, not referral, 
of the issue to the RO for issuance of an SOC).  Accordingly, 
the case is being Remanded as follows:

The RO should issue a Supplemental 
Statement of the Case on the issue of 
entitlement to a total disability rating 
based on individual unemployability, to 
include on an extraschedular basis.  The 
parties are hereby notified of the need 
to file a substantive appeal if the Board 
is to consider this matter.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to comply with due process 
requirements.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling 


of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

